       

Ke.

  

Lop 57 FS omnes telit 8/19/21 Page 1 of
olre AM -10ETU CES) bagel Fi, Jo/

LIE Jfoner ©

—Z 4m ah ier find Vy youl “fe

She Let ee Affe Ahriae be ha be poperred
as much 28 Fe pave f G20,6e0 shaves

hd este
LOS") Z Are ep Seiad ge EMBL LAs on Seng

Z Knew gleckhelders Aad » Lek WlA +
fl” The ei weeeetrnee CA nade, Bal
oe, Le Wb acd ate? "hry 9542 S

Zz Ges Gael Fh oo
hid fr Akrian2/ rapsed haf CV ty Df AS 0, AtAve

LT Ac MLEES 4 Jest one L9SQLC. . 21 Fhe
Lr nal Lorehi ll beeen 0 re An watcrntel Se CBP
Ris Je Keec je 7 pve She oo 2 4 As
Sac Antics, “y TF Yehpelders B/eve. So oe ee aie
r Cor),

Bes Sel 7 Sack helderS GS pif E 0
THE idbeo- beng ag fu naginne op Lean. “i

he Sak hilers “4 (CCELvME pee SKere S20 AS
fp JOLVEASE Ske eonant rail fo mana gemene”

Af She Lol Fe he PUP lend,

hs Giver Bhd Oe Oost LES 4)
— A“ obo ereeL Oo Lime te be

fr

Oe es (eae fi ex) Se p207 A+ ay
LEG Lag Ma bead gach Cette
bya ee: We err JE {SEP , The “agrees

Wes sacked £ 2 Lirezers C as Z Oyen perne z)

enperel WTO \ ce VA she P1RE Lorecmen Werth
“pf Fe p: /00 PltOn pose ce Wweclars
Bhi rene gemenl f She Lf. lenge r. deze More
Le She WE both ‘S a Ce Pt fer 18 LL GE US
pte 2A,

Lvese Mis jute iL fan LiQINE ee Z
Se neThe Se Vd ae vs (ped fey tn Lenmar as He Saying

i ee A hiclders on a wp wlithe L

We pot ae a ia ghee aA KY hts oo

238 Alf Abe i Awe, J Ravkés
é 0 MLE _ wake oe re afters holler
Case 11-14074-LSS Doc 342 Filed 08/19/21 Page 2 of 2

rv £ entrant, Sher

An,

   

PHOENIX AZ 852

Ae SEL Z- | 14 AUG 2021 PMS L 2

yay A Mer bel
hb, Joie ten DE oo
L430 ( U.S.M.S,

=

= E > As

MY ™E La
ERP

ATTN: Clerks offer :

Oi~gosags besPEeQAP DumaaaD gh jet1blbiady yey Alf] tisfuassdyajag

re
i)
